ORDER
PER CURIAM.
The Court having considered and granted the petition for writ of certiorari in the above captioned case, and
The Court having found that the Court of Special Appeals dismissed the appeal on the ground that the appeal was not taken from a final appealable order, and
The Court having determined that the decree dated June 7, 1983 is a final decree from which an appeal will lie, it is this 5th day of December, 1983
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be and it is hereby, reversed and the case is remanded to that Court for consideration of the merits of the appeal.